UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03235 FMI Common Stock Fund, Inc. (Exact name of Registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) 414-226-4555 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period: December 31, 2013 Item 1. Schedule of Investments. FMI Common Stock Fund SCHEDULE OF INVESTMENTS December 31, 2013 (Unaudited) Shares or Principal Amount Value COMMON STOCKS - 86.6%(a) COMMERCIAL SERVICES SECTOR - 8.1% Financial Publishing/Services - 2.5% The Dun & Bradstreet Corp. $ Miscellaneous Commercial Services - 4.3% Cintas Corp. RPX Corp. * Personnel Services - 1.3% Robert Half International Inc. CONSUMER DURABLES SECTOR - 1.1% Homebuilding - 1.1% NVR Inc. * CONSUMER NON-DURABLES SECTOR - 0.1% Food: Specialty/Candy - 0.1% Cal-Maine Foods Inc. DISTRIBUTION SERVICES SECTOR - 16.6% Electronics Distributors - 10.0% Anixter International Inc. * Arrow Electronics Inc. * ScanSource Inc. * Medical Distributors - 3.4% Patterson Cos. Inc. Wholesale Distributors - 3.2% MSC Industrial Direct Co. Inc. World Fuel Services Corp. ELECTRONIC TECHNOLOGY SECTOR - 3.3% Aerospace & Defense - 1.5% FLIR Systems Inc. Electronic Production Equipment - 1.8% MKS Instruments Inc. * ENERGY MINERALS SECTOR - 3.2% Oil & Gas Production - 3.2% Cimarex Energy Co. FINANCE SECTOR - 18.2% Finance/Rental/Leasing - 3.5% Ryder System Inc. Insurance Brokers/Services - 1.5% Arthur J. Gallagher & Co. Life/Health Insurance - 3.5% Protective Life Corp. Property/Casualty Insurance - 4.8% Greenlight Capital Re Ltd. * W.R. Berkley Corp. Regional Banks - 4.9% Cullen/Frost Bankers Inc. Zions Bancorporation HEALTH TECHNOLOGY SECTOR - 2.6% Medical Specialties - 2.6% Varian Medical Systems Inc. * PROCESS INDUSTRIES SECTOR - 14.3% Chemicals: Agricultural - 2.7% Sociedad Quimica y Minera de Chile SA Chemicals: Specialty - 3.9% Compass Minerals International Inc. Innophos Holdings Inc. Containers/Packaging - 4.5% AptarGroup Inc. Avery Dennison Corp. Industrial Specialties - 3.2% H.B. Fuller Co. PRODUCER MANUFACTURING SECTOR - 8.0% Industrial Machinery - 3.4% Kennametal Inc. Woodward Inc. Miscellaneous Manufacturing - 3.7% Carlisle Cos. Inc. Trucks/Construction/Farm Machinery - 0.9% Lindsay Corp. RETAIL TRADE SECTOR - 2.6% Discount Stores - 2.6% Family Dollar Stores Inc. TECHNOLOGY SERVICES SECTOR - 4.6% Data Processing Services - 4.6% Broadridge Financial Solutions Inc. TRANSPORTATION SECTOR - 3.9% Air Freight/Couriers - 1.2% Forward Air Corp. Marine Shipping - 2.7% Kirby Corp. * Total common stocks (cost $748,032,736) SHORT-TERM INVESTMENTS - 13.1%(a) Commercial Paper - 7.5% $ U.S. Bank N.A., 0.02%, due 01/02/14 U.S. Treasury Securities - 5.6% U.S. Treasury Bills, 0.005%, due 01/16/14 Total short-term investments (cost $174,499,788) Total investments - 99.7% (cost $922,532,524) Other assets, less liabilities - 0.3% (a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR ITS SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2013, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Short-Term U.S. Treasury Securities Total Level 2 Level 3 - Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended December 31, 2013. See the Schedule of Investments for the investments detailed by industry classification. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith.
